      Case 1:19-cv-08123-VEC Document 15 Filed 01/23/20 Page 1 of 1



                                                                          USDC SDNY
                                SEKENDIZ LAW FIRM P.C.                    DOCUMENT
                                     Attorneys at Law                     ELECTRONICALLY FILED
                                     45 Broadway 1420                     DOC #:
                                 New York, New York 10006                 DATE FILED: 01/24/2020
                                       (212) 380-8087

                                                                           1/23/2020


Hon. Valerie E. Caproni
Thurgood Marshall
United States Courthouse
40 Foley Square
                                               MEMO ENDORSED
New York, NY 10007


        Case Name:   Dunbar v. Samarpan Inc. et al
        Case Number: 1:19-cv-08123-VEC

        Hon. US. District Court Judge Caproni,

        I represent the Plaintiff in this action. I am writing this letter to request from Your Honor
to adjourn the Initial Conference which is currently scheduled for January 31, 2020 from January
31, 2020 to February 19, 2020 or February 20, 2020 or any other day which Your Honor deems
proper. The reason for the request is that parties need more time to have their clients review the
agreement. The adjournment is requested by all parties for the best interest of judicial economy to
minimize the attorney fees.

        This is Plaintiff’s first request to adjourn the conference and the Defendants consent to
the request.

        I thank Your Honor for Your time and consideration.


                                              The initial conference is adjourned to February 21, 2020, at
Dated: New York, New York                     10:00 A.M. Joint pre-conference submissions are due on or
       1/23/2020                              before February 13, 2020. Because this is the parties' second
                                              request for an extension, no further extensions will be granted.

                                              SO ORDERED.                   Date: 01/24/2020
Respectfully Submitted,


____/Ismail S. Sekendiz/_____
Ismail S. Sekendiz (IS-0509)                  HON. VALERIE CAPRONI
                                              UNITED STATES DISTRICT JUDGE
